Order entered July 31, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01539-CR

                           MORRIS WAYNE SIMONS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-54622-Q

                                           ORDER
       The Court REINSTATES the appeal.

       On June 26, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment for the

record; (3) appellant is represented by court appointed counsel Michael Mowla, who timely

requested the record after his appointment; (4) Marissa Garza is the court reporter who recorded

the proceedings; (5) Ms. Garza’s explanation for the delay in filing the record is her workload;

and (6) Ms. Garza requested ten days from July 26, 2013 to file the complete record.

       We ORDER Marissa Garza, official court reporter of the 204th Judicial District Court, to

file the reporter’s record by AUGUST 16, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, official court reporter, 204th Judicial District Court, and to counsel for all parties.


                                                       /s/    DAVID EVANS
                                                              JUSTICE